Citation Nr: 0007575	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  98-16 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

What evaluation is warranted for degenerative arthritis of 
the lumbar spine since August 2, 1996?  


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service from August 1988 to August 
1996.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an October 1997 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Baltimore, Maryland.  


REMAND

The veteran contends that her service connected back disorder 
is more severely disabling than it has been rated.  

Initially, the Board finds that the veteran's claim is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, a plausible claim has been presented.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  

An allegation of increased disability is sufficient to 
establish a well- grounded claim seeking an increased rating. 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  In the 
instant case the veteran is technically not seeking an 
increased rating, since her appeal arises from the original 
assignment of a disability rating.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter Court), held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability is not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this 
decision, the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it is possible 
for a veteran to be awarded separate percentage evaluations 
for separate periods based on the facts found during the 
appeal period.  Fenderson, 12 Vet. App. at 126.  

Here, the Board is not satisfied that all relevant facts have 
been properly developed to their full extent or that VA has 
met its duty to assist. White v. Derwinski, 1 Vet. App. 519 
(1991); Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The veteran complains of incapacitating back pain.  When 
evaluating a service-connected disability involving the 
musculoskeletal system, adequate consideration must be given 
to whether the rating addresses functional loss due to pain 
under 38 C.F.R. § 4.40 (1999), and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (1999); DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Section 4.40 provides that it is 
essential that any examination on which the ratings are based 
adequately portray any functional loss which may be due to 
pain, and the impact of the pain must be considered in making 
a rating determination.  See: Johnson v. Brown, 9 Vet. App. 
7, 11 (1996) and Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997).

In addition to DeLuca considerations, although the veteran 
was afforded examinations by VA, the neurologist specifically 
noted that the claims folder was not available for review, 
and the other examiners did not refer to it.  This suggests 
to the Board that none of the examiners had access to the 
claims folder.  Also, none of the examiners discussed the 
impact of the service-connected disability on her industrial 
abilities.  The duty to assist the veteran includes the duty 
to develop the pertinent facts by conducting a current and 
thorough medical examination when indicated by the 
circumstances of the case.  38 C.F.R. § 3.159 (1999).  For 
the reasons discussed, the Board finds that additional 
examination of the veteran, with the claims folder available 
for review, is necessary prior to a decision on the merits.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be requested to 
provide a list of all medical treatment 
and/or examinations that she has received 
for the service-connected back disability 
since August 1997.  She is advised that 
furnishing full information regarding 
this treatment might prove beneficial 
regarding her claim for increased 
benefits.  She should be asked to 
complete the necessary authorizations for 
release of private information to VA, if 
necessary.  The RO should obtain all 
records from the sources reported by the 
veteran that are not currently in the 
claims file.  If any private treatment is 
reported and the records are not 
obtained, the veteran should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records. 38 C.F.R. § 3.159 
(1999).  Any records received should be 
associated with the claims file.

2.  Following the completion of the 
foregoing, the veteran should be 
scheduled for comprehensive orthopedic 
and neurological examinations for the 
purpose of determining the nature and 
degree of severity of her service 
connected back disability.  All required 
tests and studies should be completed.  
The claims folders and a copy of this 
remand must be made available to and 
reviewed by the examiners.  

The examiners should specifically address 
the extent of functional impairment 
attributable to all of the veteran's 
lumbosacral spine pathology.  The 
examiners should conduct range of motion 
testing, and should state what is 
considered normal range of motion.  The 
presence or absence of reflexes, pain, 
weakened movement, excess fatigability or 
incoordination on movement should be 
specifically noted.  Moreover, whether 
there is likely to be additional loss of 
motion loss due to any of the following 
should be addressed: (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner should 
describe whether any existing pain, 
tingling or numbness significantly limits 
the veteran's functional ability during 
flare-ups or in use situations.  DeLuca; 
38 C.F.R. § 4.40.  All pertinent 
symptomatology and findings should be 
reported in detail.  The degree of 
industrial impairment related to the 
disability must be described.  The 
factors upon which the opinions are based 
must be set forth.  The examination 
reports should be typed.  

3.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

After completion of the above development, the RO should 
readjudicate the appellant's claim to include written 
consideration of the Fenderson doctrine.  If the claim 
remains denied, the RO should provide the veteran with a 
Supplemental Statement of the Case, and she should be 
afforded the appropriate amount of time to respond thereto.  
Then, the entire claims folder should be returned to the 
Board, if in order.  No action is required of the veteran 
until she is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


